
	
		I
		111th CONGRESS
		2d Session
		H. R. 5805
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Ms. McCollum (for
			 herself, Mr. Inslee, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To encourage the implementation of thermal energy
		  infrastructure, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Thermal Renewable Energy and
			 Efficiency Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Statement of policy.
					TITLE I—Modification of credit for electricity produced from
				certain renewable sources
					Sec. 101. Extension of renewable electricity credit to thermal
				energy.
					Sec. 102. Federal purchase requirement amendments.
					TITLE II—Exempt facility bonds
					Sec. 201. Exempt facility bonds.
					TITLE III—Energy sustainability and efficiency grants for
				institutions
					Sec. 301. Definition of institutional entity.
					Sec. 302. Availability of grants.
					Sec. 303. Authorization of appropriations for
				grants.
				
			2.FindingsCongress finds that—
			(1)approximately 30
			 percent of the total quantity of energy consumed in the United States is used
			 to provide thermal energy for heating and cooling building space, domestic hot
			 water, and industrial processes;
			(2)thermal energy is
			 an essential, but often overlooked, segment of the national energy mix;
			(3)district energy
			 systems use 1 or more central plants to provide thermal energy to multiple
			 buildings that range in size from campus applications to systems heating entire
			 towns or cities;
			(4)district energy
			 systems provide sustainable thermal energy infrastructure by producing and
			 distributing thermal energy from combined heat power, sources of industrial or
			 municipal surplus heat, and from renewable sources such as biomass, geothermal,
			 and solar energy;
			(5)as of 2009, the
			 United States had approximately 2,500 operating district energy systems;
			(6)district energy
			 systems provide advantages that support secure, affordable, renewable, and
			 sustainable energy for the United States, including—
				(A)use of local fuels
			 or waste heat sources that keep jobs and energy dollars in local
			 economies;
				(B)stable,
			 predictable energy costs for businesses and industry;
				(C)reduction in
			 reliance on fossil fuels;
				(D)reduction in
			 emissions of greenhouse gases; and
				(E)flexibility to
			 modify fuel sources in response to future changes in fuel availability and
			 prices and development of new technologies;
				(7)district energy
			 helps cut peak power demand and reduce power transmission and distribution
			 system constraints by—
				(A)meeting air
			 conditioning demand through delivery of chilled water produced with heat from
			 combined heat and power or other energy sources; and
				(B)shifting power
			 demand through thermal storage and, with combined heat and power, generating
			 power near load centers;
				(8)combined heat and
			 power systems increase energy efficiency of power plants by capturing thermal
			 energy and using the thermal energy to provide heating and cooling, more than
			 doubling the efficiency of conventional power plants;
			(9)according to the
			 Oak Ridge National Laboratory, if the United States was able to increase
			 combined heat and power from approximately 9 percent of total electric
			 generation capacity to 20 percent by 2030, the increase would—
				(A)save as much
			 energy as half of all household energy consumption;
				(B)create
			 approximately 1,000,000 new jobs;
				(C)avoid more than
			 800,000,000 metric tons of carbon dioxide emissions annually, which is
			 equivalent to taking half of all United States passenger vehicles off the road;
			 and
				(D)save hundreds of
			 millions of barrels of oil equivalent; and
				(10)constraints to
			 significant expansion of district energy and combined heat and power
			 include—
				(A)the lack of
			 economic value in the energy marketplace for the environmental, grid support,
			 energy security, and local economic development benefits of district energy
			 systems;
				(B)relatively high
			 project development costs due to the variety of institutional, legal, and
			 technical issues that must be addressed; and
				(C)the high costs of
			 debt service, particularly in the early years of systems development before a
			 broad base of customers has connected.
				3.PurposeThe purpose of this Act is to encourage the
			 implementation of thermal energy infrastructure order to—
			(1)increase energy
			 efficiency;
			(2)increase use of
			 renewable energy resources;
			(3)revitalize the
			 infrastructure of the cities and institutions of the United States;
			(4)reduce local and
			 regional air pollution;
			(5)reduce emissions
			 of greenhouse gases;
			(6)reduce emissions
			 of ozone-depleting refrigerants; and
			(7)enhance power grid
			 reliability and overall energy supply reliability and energy security.
			4.Statement of
			 policyIt is the policy of the
			 United States that, in energy policy development and program implementation,
			 the following factors should be considered:
			(1)Thermal energy
			 represents a significant part of the energy requirements of the United States,
			 providing building heating and cooling, domestic hot water, and industrial
			 process energy.
			(2)There are many
			 opportunities for meeting thermal energy requirements directly through
			 renewable energy sources or recycled energy (such as recovered waste heat),
			 without generation of electricity.
			(3)Policies and
			 incentives for encouraging renewable energy and energy efficiency should
			 address thermal energy as well as electricity.
			(4)District energy
			 systems provide an important means of delivering sustainable thermal energy to
			 consumers, and provide energy security benefits, by—
				(A)cutting peak power
			 demand;
				(B)reducing power
			 transmission and distribution system constraints; and
				(C)providing
			 flexibility to modify fuel sources in response to future changes in fuel
			 availabilities and prices and development of new technologies.
				IModification of
			 credit for electricity produced from certain renewable sources
			101.Extension of
			 renewable electricity credit to thermal energy
				(a)Credit To
			 include production of thermal energySection 45 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Credit for
				production of thermal energy
							(1)In
				generalIn the case of a taxpayer who—
								(A)produces thermal
				energy from a qualified energy resource described in subparagraph (B), (C),
				(D), (G), (I), or (J) of subsection (c)(1) at a qualified facility described in
				paragraph (2), (3), (4), (6), (7), (11), or (12) of subsection (d), and
								(B)makes an election
				under this subsection with respect to such facility,
								subsection
				(a) shall be applied by substituting each 3,412 Btus of thermal energy
				(or fraction thereof) for the kilowatt hours of
				electricity in paragraph (2) thereof.(2)Thermal
				energyFor purposes of this section, the term thermal
				energy means heat (in the form of hot water or steam) or cooling (in the
				form of chilled water or ice).
							(3)Additional
				qualifications
								(A)Combined heat
				and power facilityIn the case of a facility producing both
				electricity and thermal energy, such facility shall not be treated as a
				qualified facility unless such facility—
									(i)meets the
				requirements of section 48(c)(3)(A) (without regard to clause (iv) thereof);
				and
									(ii)was originally
				placed in service after the date of the enactment of the Thermal Renewable
				Energy and Efficiency Act of 2010, and before the date which is 5 years after
				such date.
									(B)Thermal
				facilityIn the case of a facility producing only thermal energy,
				such facility shall not be treated as a qualified facility unless such
				facility—
									(i)has an energy
				efficiency percentage (as determined under section 48(c)(3)(C)) in excess of 60
				percent; and
									(ii)was originally
				placed in service after the date of the enactment of the Thermal Renewable
				Energy and Efficiency Act of 2010, and before the date which is 5 years after
				such date.
									(4)Denial of double
				benefitIf an election under this subsection is in effect with
				respect to any facility, no credit shall be allowed under subsection (a) with
				respect to the production of electricity at such facility.
							(5)Election
								(A)In
				generalAn election under this subsection shall specify the
				facility to which the election applies and shall be in such manner as the
				Secretary may by regulations prescribe.
								(B)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the
				Secretary.
								.
				(b)Naturally
			 occurring cold water sources treated as qualified energy
			 resourceParagraph (1) of section 45(c) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 and at the end of subparagraph (H),
					(2)by striking the
			 period at the end of subparagraph (I) and inserting , and,
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(J)naturally
				occurring cold water sources which are used to provide thermal energy for air
				conditioning.
							.
					(c)Qualified
			 facilitiesSection 45(d) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
					
						(12)Natural air
				conditioning system facilityIn the case of a facility providing
				thermal energy for air conditioning from naturally occurring cold water
				sources, the term qualified facility means any facility owned by
				the taxpayer which is originally placed in service after the date of the
				enactment of the Thermal Renewable Energy and
				Efficiency Act of 2010, and before the date which is 5 years
				after such
				date.
						.
				(d)Conforming
			 amendments
					(1)Section
			 45(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting
			 or thermal energy after electricity.
					(2)Section 45(c)(2)
			 of such Code is amended by inserting or thermal energy after
			 electricity.
					(3)Section 45(d) of
			 such Code is amended by inserting or thermal energy after
			 electricity each place it appears in paragraphs (2), (3), (4),
			 (6), (7), and (11).
					(4)Section 45(e) of
			 such Code is amended by inserting or thermal energy after
			 electricity each place it appears in paragraphs (1), (4), and
			 (9).
					(5)The heading of
			 section 45 of such Code is amended by inserting and thermal energy after
			 Electricity.
					(6)The item relating
			 to section 45 in the table of sections for subpart D of part IV of subchapter A
			 of chapter 1 of such Code is amended by inserting and thermal
			 energy after Electricity.
					(e)Modification of
			 definition of open-Loop biomass
					(1)In
			 generalParagraph (3) of
			 section 45(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
						
							(C)Special rule for
				thermal facilitiesIn the case of a qualified facility which
				produces thermal energy with respect to which the taxpayer makes an election
				under subsection (f), the term open-loop biomass has the meaning
				given the term in section 203(b) of the Energy Policy Act of 2005, as
				amended.
							.
					(2)Conforming
			 amendmentSubparagraph (A) of section 45(c)(3) of such Code is
			 amended by striking The and inserting Except as provided
			 in subparagraph (C), the.
					(f)Effective
			 dateThe amendments made by this section shall apply to energy
			 produced and sold after the date of the enactment of this Act.
				102.Federal
			 purchase requirement amendmentsSection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended by striking subsection (b) and inserting the
			 following:
				
					(b)DefinitionsIn
				this section:
						(1)BiomassThe
				term biomass means the following types of nonhazardous organic
				materials:
							(A)Residues and
				byproducts from milled logs.
							(B)Wood, paper
				products that are not commonly recyclable, and vegetation (including trees and
				trimmings, yard waste, pallets, railroad ties, crates, and solid-wood
				manufacturing and construction debris), if diverted from or separated from
				other waste out of a municipal waste stream.
							(C)Hazard trees,
				trimmings, and brush that are necessary to remove in order to maintain a
				utility right-of-way or a public road (not including any unpaved road on
				Federal land).
							(D)Trees, trimmings,
				and brush harvested from the immediate vicinity of any building, campground, or
				other structure in wildfire prone areas to reduce the risk to the structure or
				campground or to human life from wildfires.
							(E)Invasive species
				(as defined in Executive Order 13112 (42 U.S.C. 4321 note; relating to invasive
				species)) removed to control or eradicate the invasive species.
							(F)Animal waste and
				animal byproducts (including biogas and any solid produced by
				micro-organisms).
							(G)Food waste.
							(H)Algae.
							(I)Slash, brush,
				trees, and other vegetation that is harvested from non-Federal land or Indian
				land—
								(i)that is, at the
				time of harvest—
									(I)naturally
				regenerated forest land;
									(II)forest land that
				was planted for the purpose of restoring land to a naturally regenerated
				forest; or
									(III)if harvested in
				quantities and through practices that maintain or contribute toward the
				restoration of the species, ecological systems, and ecological communities for
				which the conservation forest land was identified, conservation forest land;
				or
									(ii)that is—
									(I)at the time of
				harvest, planted forest land; and
									(II)on the date of
				enactment of the Thermal Renewable Energy and
				Efficiency Act of 2010, cropland (including fallow land),
				pastureland, or planted forest land.
									(J)Crops, crop
				byproducts, and crop residues from non-Federal land or Indian land that
				is—
								(i)at
				the time of harvest, not forest land; and
								(ii)on the date of
				enactment of the Thermal Renewable Energy and
				Efficiency Act of 2010—
									(I)cropland
				(including fallow land and not including planted forest land); or
									(II)pastureland.
									(K)If harvested from
				Federal land in accordance with applicable law and land management plans and in
				quantities and through practices that maintain or contribute toward the
				restoration of ecological sustainability—
								(i)slash; and
								(ii)brush and trees
				that are byproducts of ecological restoration, disease or insect infestation
				control, or hazardous fuels reduction treatments and—
									(I)are from stands
				that—
										(aa)were killed by an
				insect or disease epidemic or a natural disaster; and
										(bb)do
				not meet the utilization standards for sawtimber; or
										(II)do not exceed the
				minimum size standards for sawtimber.
									(2)Conservation
				forest land
							(A)In
				generalThe term conservation forest land means
				forest land that contains a species, or includes all or part of an ecological
				system or community, that is at risk of extinction or elimination within a
				State or globally.
							(B)IdentificationConservation
				forest land shall be identified based on the best available science and data by
				any of—
								(i)the State in which
				the land is located, unless the land is under the jurisdiction of an Indian
				tribe;
								(ii)an Indian tribe
				with jurisdiction over the land; or
								(iii)in consultation
				with the State in which the land is located or the Indian tribe with
				jurisdiction over the land—
									(I)the Secretary of
				Agriculture; or
									(II)the Secretary of
				the Interior.
									(C)ExceptionsA
				tract of conservation forest land may not be removed from conservation forest
				land status under this section as a result of land management practices on the
				tract that—
								(i)occurred on or
				after the Thermal Renewable Energy and
				Efficiency Act of 2010; and
								(ii)contributed
				toward the elimination of the species, or all or part of an ecological system
				or ecological community for which the land was identified as conservation
				forest land.
								(3)Federal
				land
							(A)In
				generalThe term Federal land means—
								(i)National Forest
				System land; and
								(ii)public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)).
								(B)Exclusions
								(i)In
				generalThe term Federal land does not
				include—
									(I)any area
				designated by Congress to be administered for conservation purposes; or
									(II)a National
				Monument proclaimed by the President.
									(ii)Old growth or
				late successional forest standsThe term Federal
				land does not include an old growth or late successional forest stand
				unless biomass from the stand does not exceed the minimum size standards for
				sawtimber and is a byproduct of an ecological restoration treatment that fully
				maintains, or contributes toward the restoration of, the structure and
				composition of an old growth forest stand in accordance with the old growth
				conditions characteristic of the forest type and retains the large trees
				contributing to old growth structure.
								(4)Indian
				landThe term Indian land has the meaning given the
				term Indian country in section 1151 of title 18, United States
				Code.
						(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
						(6)Non-Federal
				landThe term non- Federal land means land that is
				not owned by the Federal Government.
						(7)Renewable
				energyThe term renewable energy means energy
				generated from solar, wind, biomass, landfill gas, ocean (including tidal,
				wave, current, and thermal), geothermal, municipal solid waste, or new
				hydroelectric generation capacity achieved from increased efficiency or
				additions of new capacity at an existing hydroelectric project.
						(8)Secretary
				concernedThe term Secretary concerned means—
							(A)the Secretary of
				Agriculture, with regard to—
								(i)National Forest
				System land; and
								(ii)except as
				provided by subparagraph (B), non-Federal land; and
								(B)the Secretary of
				the Interior, with regard to—
								(i)public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)); and
								(ii)Indian
				land.
								.
			IIExempt facility
			 bonds
			201.Exempt facility
			 bonds
				(a)Definition of
			 local district heating and cooling facilitiesSubparagraph (A) of
			 section 142(g)(2) of the Internal Revenue Code of 1986 is amended by striking
			 a pipeline or network (which may be connected to a heating or cooling
			 source) providing hot water, chilled water, or steam and inserting
			 equipment for producing thermal energy in the form of hot water, chilled
			 water or steam, distributing that thermal energy in pipelines and transferring
			 the thermal energy.
				(b)Public use
			 requirementThe Secretary shall promulgate regulations
			 establishing that a local district heating or cooling facility will be treated
			 in all events as serving a general public use for purposes of the Internal
			 Revenue Code of 1986.
				IIIEnergy
			 sustainability and efficiency grants for institutions
			301.Definition of
			 institutional entitySection
			 399A(a)(5) of the Energy Policy and Conservation Act (42 U.S.C. 6371h–1(a)(5))
			 is amended by inserting a not-for-profit district energy system,
			 after utility,.
			302.Availability of
			 grantsSection 399A(f) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6371h–1(f)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)(i), by striking $50,000 and inserting
			 $90,000;
					(B)in subparagraph
			 (B)(i), by striking $90,000 and inserting
			 $150,000; and
					(C)in subparagraph
			 (C)(i), by striking $250,000 and inserting
			 $600,000; and
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking $1,000,000 and inserting
			 $20,000,000; and
					(B)in subparagraph
			 (B), by striking 60 percent and inserting 30
			 percent.
					303.Authorization
			 of appropriations for grantsSection 399A(i)(1) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1(i)(1)) is amended by striking
			 $250,000,000 for each of fiscal years 2009 through 2013 and
			 inserting $500,000,000 for each of fiscal years 2011 through
			 2015.
			
